Citation Nr: 1226240	
Decision Date: 07/30/12    Archive Date: 08/03/12

DOCKET NO.  99-01 787A	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for retinal arteriosclerosis and glaucoma, to include as secondary to the Veteran's service connected cataracts, and secondary to the Veteran's service connected schizophrenic reaction. 

2.  Entitlement to service connection for a traumatic brain injury (previously claimed as a head injury).

3.  Entitlement to an increased evaluation for schizophrenic reaction, undifferentiated type, current evaluated as 70 percent disabling.  

4.  Entitlement to specially adapted housing.

5.  Entitlement to a special home adaptation grant.  




REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney at Law


WITNESSES AT HEARINGS ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from August 1951 to December 1953, and had earlier active duty for training.

These matters come before the Board of Veterans' Appeals (Board) on appeals from May 1997 (service connection for retinal arteriosclerosis and glaucoma), February 2010 (increased evaluation for schizophrenic reaction), July 2010 (service connection for traumatic brain injury), and March 2011 (specially adapted housing and special home adaptation grant) rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in New Orleans, Louisiana.

For administrative purposes, it should be noted that this Remand contemplates providing the Veteran a hearing before a third member of the Board for consideration of the issue of service connection for retinal arteriosclerosis and glaucoma, as well as a hearing for separately perfected appeals concerning service connection for traumatic brain injury, an increased rating for psychiatric disability, and entitlement to specially adapted housing or a home adaptation grant.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In letters received in December 2011, the Veteran requested a hearing at the RO before a Veterans Law Judge (VLJ) for the traumatic brain injury, schizophrenic reaction, specially adapted housing and special home adaptation issues.  

In a letter received in June 2012, the Veteran requested a hearing for the eye issue.  Although the Veteran did not specify the type of hearing he wanted, his December 2011 hearing requests suggest that he would like a hearing at the RO before a VLJ.

In light of the foregoing, the RO should schedule a Travel Board hearing during which the Veteran can address each of the issues on appeal.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75 , 19.76, 20.703, 20.704 (2011). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

Schedule the Veteran for a Travel Board hearing at the RO before a VLJ.  Notify the Veteran in writing of the date, time and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request, or if he fails to report for the scheduled hearing without good cause, the claims file should be returned to the Board, in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



___________________________
L. M. BARNARD
Acting Veterans Law Judge 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

